Citation Nr: 0618078	
Decision Date: 06/20/06    Archive Date: 06/27/06	

DOCKET NO.  02-07 635	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The veteran served on active duty from July 1974 to April 
1987.

This case comes before the Board of Veterans Appeals (Board) 
on appeal of a November 2001 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.

This case was previously before the Board in March 2004, at 
which time it was remanded for additional development.  The 
case is now, once more, before the Board for appellate 
review.


FINDING OF FACT

The evidentiary record does not support a diagnosis of post-
traumatic stress disorder related to the veteran's active 
military service.


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§1110, 
1131 (West 2002); 38 C.F.R. §§3.303, 3.304(f) (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) [codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 
(West 2002)] redefined VA's duty to assist a veteran in the 
development of his claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify a 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim:  veteran 
status, existence of a disability, connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in correspondence of April 2001 and April 2004, 
the RO provided notice to the veteran regarding what 
information and evidence was needed to substantiate his claim 
for service connection, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence would be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence in his 
possession pertaining to his claim.

In addition, the veteran was provided with a copy of the 
appealed rating decision, as well as an April 2002 Statement 
of the Case (SOC), and June 2003, August 2003, November 2005 
and December 2005 Supplemental Statements of the Case (SSOC).  
These documents provided him with notice of the law and 
governing regulations, as well as the reasons for the 
determinations made regarding his claim.  By way of these 
documents, he was also specifically informed of the 
cumulative evidence already provided to VA, or obtained by VA 
on the veteran's behalf.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical and administrative records, and 
both VA and private outpatient treatment records and 
examination reports.

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the 
appellant.  As such, there is no indication that there is any 
prejudice to the appellant by the order of events in this 
case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that a preponderance 
of the evidence is against the appellant's claim for service 
connection, any question as to an appropriate evaluation or 
effective date to be assigned is rendered moot.  Any error in 
the sequence of events or content of the notice is not shown 
to have had any effect on the case, or to have caused injury 
to the claimant.  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).


Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes:  his multiple contentions, 
service medical records, service personnel records, VA 
medical records, VA examination reports, and private medical 
records.  Although the Board has an obligation to provide 
adequate reasons and bases supporting its decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim, and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The veteran in this case seeks service connection for post-
traumatic stress disorder.  In that regard, service 
connection may be established for a disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. §4.125(a); a link, established by 
medical evidence, between current symptoms and an inservice 
stressor; and credible supporting evidence that the claimed 
inservice stressor actually occurred.  38 C.F.R. § 3.304(f) 
(2005).  However, if the claimed stressor is not combat-
related (as in this case) the veteran's lay testimony 
regarding the in-service stressor is insufficient, standing 
alone, to establish service connection, and must be 
corroborated by credible evidence.  Dizoglio v. Brown, 9 Vet. 
App. 163, 166 (1996); Duran v. Brown, 6 Vet. App. 283, 289 
(1994).  

In pertinent part, the veteran contends that, while in 
service, he was exposed to a number of stressful incidents, 
which incidents precipitated the development of a post-
traumatic stress disorder.  More specifically, it is 
contended that, on one occasion in service, the veteran 
witnessed the death of a mechanic who was crushed beneath the 
truck on which he was working.  According to the veteran, on 
another occasion, he entered the room of a female 
servicemember who only minutes before had committed suicide 
via a shotgun blast to the head.  According to the veteran, 
it was these specific incidents which precipitated the 
development of his current post-traumatic stress disorder.

In that regard, a review of the record discloses that, while 
in service, the veteran served as a material facilities 
specialist, working in the area of material storage and 
distribution, with duties as a delivery driver and/or 
supervisor or warehouseman.  Awards and commendations given 
the veteran include the Air Force Training Ribbon, the Air 
Force Good Conduct Medal with One Oak Leaf Cluster, the Air 
Force Longevity Service Award with One Oak Leaf Cluster, the 
Air Force Overseas Long Tour Ribbon with One Oak Leaf 
Cluster, the Air Force Overseas Short Tour Ribbon, the Air 
Force Outstanding Unit Award with two Oak Leaf Clusters, the 
National Defense Service Medal, and the Air Force Achievement 
Medal.

Service medical records are negative for history, complaints 
or abnormal findings indicative of the presence of a 
psychiatric disorder, including post-traumatic stress 
disorder.  While based on the evidence of record, it would 
appear that the veteran was discharged from service for 
substance (marijuana) abuse, there is no indication that the 
veteran's discharge was in any way related to or the result 
of a psychiatric disability or disabilities.  In point of 
fact, during the course of a drug abuse evaluation in early 
August 1986, the veteran was described as alert and well 
oriented, with no evidence of impairment or psychopathology.  
As of the time of a service separation examination in 
December 1986, a psychiatric evaluation was within normal 
limits, and no pertinent diagnosis was noted.

The earliest clinical indication of the presence of a chronic 
psychiatric disorder of any kind is revealed by a VA 
psychiatric examination dated in July 2000, more than 13 
years following the veteran's discharge from service, at 
which time he received a "working diagnosis" of post-
traumatic stress disorder, as well as rule out personality 
disorder with borderline and/or antisocial features.  At the 
time of that examination, the veteran described one of his 
inservice stressors as "witnessing a good friend and partner 
crushed by a truck while stationed in Korea in 1976."  
According to the veteran, his second stressor occurred while 
he was "the commanding officer" in charge of a barracks, at 
which time he witnessed a young woman under his command 
commit suicide by shooting herself in the head while 
stationed in Alaska in 1980.  Despite repeated attempts, 
however, the veteran has never been able to identify the 
"good friend and partner" crushed by the truck, or the young 
woman under his command who reportedly committed suicide.  
Nor have other attempts at stressor verification proven 
successful.

In that regard, in correspondence of May 2003, the United 
States Army and Joint Services Records Research Center 
(JSRRC) indicated that it had been unable to verify that a 
mechanic had been crushed to death between January and May 
1977, the time period ultimately specified by the veteran.  
While during the period from April to June 1980, there was 
evidence of one "attempted" suicide, no further details were 
available.  As noted above, the veteran does not claim to 
have witnessed an "attempted" suicide, but rather to have 
entered a fellow servicemember's room shortly after she 
committed suicide.

In June 2005, the RO once again sought to verify the 
veteran's claimed inservice stressors.  However, in a Defense 
Personnel Records Imagery Retrieval System CURR response of 
August 2005, it was noted that attempts to document the 
aforementioned suicide and motor vehicle incident had been 
unsuccessful.  Records of all Air Force suicides for the 
period from 1980 to 1981 showed only three suicides in the 
State of Alaska (the location of the suicide reported by the 
veteran), all of which were male.  Air Force records of all 
female suicides during the period from 1979 to 1982 showed 
none which had occurred in Alaska.

The Board acknowledges that, on various occasions, the 
veteran has received a diagnosis of post-traumatic stress 
disorder, reportedly linked to some incident or incidents of 
his period of active service.  However, based on a review of 
the entire evidence of record, the Board is of the opinion 
that such diagnoses were clearly based exclusively on history 
provided by the veteran, rather than any medical finding by 
the physician or treatment provider in question.  See LeShore 
v. Brown, 8 Vet. App. 406, 409 (1995) (holding that evidence 
which is simply information recorded by a medical examiner, 
unenhanced by any additional medical comment by that 
examiner, is of limited probative value); see also Black v. 
Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 229 (1993).  
This is particularly the case given the fact that, despite 
repeated attempts by the RO, the veteran's reported stressors 
remain unverified.  Under the circumstances, the Board is 
unable to reasonably associate the veteran's claimed post-
traumatic stress disorder with any incident or incidents of 
his period of active military service.  Accordingly, service 
connection for post-traumatic stress disorder must be denied.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   


ORDER

Service connection for post-traumatic stress disorder is 
denied.



	                        
____________________________________________
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


